DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1 is objected to because of the following informalities:  
a.	Claim 1, line 5: the term “a optical sensor” should be rewritten as --an optical sensor--. 
b. 	Claim 3, line 2: “receives the pre-recorded phrased is received” is redundant.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1 recites the limitation “the first phrase” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. The limitation should be replaced with “the one or more sounds” as positively recited in line 3. 

7.	Claim 8 recites the limitation “the door opener” in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation should be replaced with “the opening mechanism” as positively recited in Claim 1. 
8.	Claim 11 recites the limitation “the door opener” in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation should be replaced with “the opening mechanism” as positively recited in Claim 1.
9.	Claim 12 recites the limitation “the door opener” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be replaced with “the opening mechanism” as positively recited in Claim 1.
10.	Claim 17 recites the limitation “the door opener” in line 12. There is insufficient antecedent basis for this limitation in the claim. The limitation should be replaced with “the opening mechanism” as positively recited in Claim 1.
11.	Claim 19 recites the limitation “the door opener” in line 9. There is insufficient antecedent basis for this limitation in the claim. The limitation should be replaced with “the opening mechanism” as positively recited in Claim 1.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




13.	Claims 1-3, 6-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huffhines (US 20160198685 A1), in view of Noblitt (US 20080036611 A1). 
14.	Regarding Claim 1, Huffhines discloses a pet door system (Abstract and FIG. 1 discloses a pet door system 100) comprising: 
	a speaker configured to emit one or more sounds in response to a first trigger (paras. [0025] and [0027] discloses a speaker 14 which plays one or more sounds in reponse to a first trigger which is the activation of speaker 14 via controller 12 as seen in FIGS. 4 and 7), wherein the trigger is at least one of a local trigger and a remote trigger (para. [0027] disclose a local and or a remote trigger such as controller 12 which achieves a local trigger and a remote trigger such data received for commanding controller 12 to activate speaker 14 to emit one or more sounds);
a optical sensor that is configured to detect a visual presence of a pet within a visual threshold associated with a pet door in response to the first phrase (para. [0018] discloses a pet door 8, para. [0026] discloses an optical sensor such as camera 22 controlled by a motion detector which detects a visual presence of a pet within a visual threshold associated with the pet door 8 as seen in FIG. 1 and in response to one or more sounds emitted by the speaker 14 as disclosed in para. [0027]);
an opening mechanism configured to open a pet door (paras. [0018] discloses an opening mechanism configured to open a pet door 8 via a mechanical actuator 13 which opens a pet door 8 as seen in FIG. 4) when the sensor detects the pet entering the area about the pet door (para. [0026] discloses camera 22 which detects a pet entering an area about a pet door 8 as seen in FIG. 1).
Huffhines is silent regarding a microphone configured to detect one or more sounds within an auditory threshold associated with the pet door.
Noblitt discloses a pet door (Noblitt Abstract), including a microphone configured to detect one or more sounds within an auditory threshold associated with the pet door (paras. [0023] and [0025] disclose a microphone 122 configured to detect one or more sounds in proximity with pet door 110, by definition in order for a microphone to capture audio, the audio must be in an auditory threshold of the microphone).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Huffhines as taught by Noblitt such that a microphone configured to detect one or more sounds within an auditory threshold associated with the pet door. Such addition would enhance the invention by providing conventional means for monitoring the state or the presence of a pet relative to the door as well as prompting the pet owner to open, close or maintain the state of the door as deemed necessary. 
15.	Regarding Claim 2, modified Huffhines discloses (see Huffhines) the pet door system of claim 1, further comprising a non-transitory computer-readable medium configured to store (para. [0035] discloses a volatile which achieves a non-transitory computer-readable medium which by definition is configured to store memory) the first phrase as a pre-recorded phrase (para. [0025] discloses speaker 14 comprising of a plurality of pre-recorded phrases).
16.	Regarding Claim 3, modified Huffhines discloses (see Huffhines) the pet door system of claim 2, wherein a remote computer application receives the pre-recorded phrased is received (para. [0027] discloses the data which includes the pre-recorded phrased being received via a cellular interface, a cell phone by definition is considered a remote computer thus achieving a remote computer application).
17.	Regarding Claim 6, modified Huffhines discloses (see Huffhines) the pet door system of claim 1, wherein the sensor comprises a camera that detects movement within the area about the pet door (para. [0026] discloses the motion detector sensor comprising of a camera 22 for detecting movement within the area about the pet door 8).
18.	Regarding Claim 7, modified Huffhines discloses (see Huffhines) the pet door system of claim 6, wherein the camera is configured to transmit a set of captured images to a remote computer application (para. [0027] discloses the transmission of captured images by camera 22 via controller 12 to a remote computer application).
19.	Regarding Claim 8, modified Huffhines discloses (see Huffhines) the pet door system of claim 7, wherein the door opener is configured to close the pet door (para. [0018] discloses the opening mechanism closing pet door 8) in response to a second trigger received from the remote computer application in response to a transmission of the set of captured images (para. [0026-0027] discloses the controller 12 controlling the opening mechanism selectively, controller 12 receiving and transmitting captured images to the remote computer application and thus controller 12 can be programmed to close pet door 8 in response to a second trigger received from the remote computer application in response to the transmission of the set of captured images).
20.	Regarding Claim 9, modified Huffhines discloses (see Huffhines) the pet door system of claim 1, wherein the first trigger comprises a clock configured to reach a threshold time (para. [0014] discloses the first trigger being the activation of speaker 14 which includes a clock being defined as a timer reaching a threshold time).
21.	Regarding Claim 10, Huffhines discloses (see Huffhines) the pet door system of claim 1, wherein the first trigger comprises a signal received from a remote computer application (para. [0027] discloses the first trigger comprising a signal received from a remote computer application which is achieved by the data received by controller 12 via cellular interface).
22.	Regarding Claim 11, modified Huffhines discloses (see Huffhines) the pet door system of claim 1, the door opener is configured to close the pet door in response to the pet crossing a threshold of the pet door (para. [0026] discloses controller 12 being able to selectively control all the features of the pet door system including pet door 8 via the opening mechanism as such the opening mechanism closes pet door 8 when the motion detector detects the pet cross a threshold of the pet door 8), wherein the threshold substantially physically separates a first space from a second space (the pet crossing a threshold of the pet door 8 by definition places the pet from one location to another location).
23.	Regarding Claim 12, modified Huffhines discloses (see Huffhines) the pet door system of claim 1, wherein the pet door system further comprises a treat dispenser configured to dispense at least one treat when the door opener is an open configuration (para. [0026] discloses a treat dispenser 15 and opening mechanism for opening door 8 all of which are in communication with controller 12).
24.	Regarding Claim 13, modified Huffhines discloses (see Huffhines) the pet door system of claim 12, wherein the speaker is further configured to play a second phrase when the treat is dispensed by the treat dispenser (para. [0025] discloses speaker 14 being can emit various bird calls therefore achieving a second phrase, and the various birds calls being programmable such that the second phrase can be played at any time as well as controller 12 controlling treat dispenser 15 as well as all the features selectively, therefore the speaker 15 plays a second phrase when the treat is dispensed by dispenser 15).
25.	Regarding Claim 14, modified Huffhines discloses (see Huffhines) the pet door system of claim 13, further comprising a remote computer application configured to receive the second phrase (para. [0025]).
Regarding Claim 15, modified Huffhines discloses (see Huffhines) the pet door system of claim 13, further comprising a non-transitory computer readable medium configured to store the second phrase (para. [0035]).
27.	Regarding Claim 17, modified Huffhines discloses (see Huffhines) the pet door system of claim 1, further comprising:
a computing device comprising a computer processor (para. [0035] disclosing controller 12 which is a computing device comprising of a computer processor, by definition a computing device such as a computer comprises of a processor); 
a network connected hub, wherein the computing device is connected to the network connected hub and the network connected hub is configured to (para. [0027] discloses controller 12 coupled to a network hub which achieved by cellular or a Wi-Fi interface which is inherent for its dependence on a network hub): 
receive transmitted sensor data from the computing device (para. [0027] discloses the network hub being configured to receive or transmit sensor data from the controller 12); 
send the transmitted sensor data to a remote computer application (para. [0027] discloses controller 12 in communication with a remote computer application via the network hub); 
receive a user input from the remote computer application through the network connected hub (para. [0027]), wherein the user input is associated with one or more program instructions (para. [0027] discloses a user input associated with door 8 and speaker 14); 
execute the one or more program instructions by the computing device to cause one or more of the door opener, the speaker, and the sensor to execute an action (para. [0027]). 
28.	Regarding Claim 19, modified Huffhines discloses the pet door system of claim 1, further comprising: 
(para. [0035] disclosing controller 12 which is a computing device comprising of a computer processor, by definition a computing device such as a computer comprises of a processor); 
a network connected hub, wherein the computing device is connected to the network connected hub (para. [0027] discloses controller 12 coupled to a network hub which achieved by cellular or a Wi-Fi interface which is inherent for its dependence on a network hub) and the network connected hub is configured to: 
receive a user input from the remote computer application through the network connected hub (para. [0027]), wherein the user input is associated with one or more program instructions (para. [0027]); 
execute the one or more program instructions by the computing device to cause one or more of the door opener, the speaker, and the sensor to execute an action (para. [0027]).


29.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huffhines (US 20160198685 A1) and Noblitt (US 20080036611 A1) as applied to Claim 1 above, and further  in view of Hoegh et al. (US 20130068172 A1), hereinafter “Hoegh”.
30.	Regarding Claim 4, modified Huffhines discloses (see Huffhines) the pet door system of claim 1, further comprising a temperature sensor (para. [0016]).
	Huffhines is silent regarding an infra-red sensor configured to detect a heat-signature indicative of a pet. 
	Hoegh discloses a pet door system (Hoegh Abstract and FIG. 1) including the sensor comprises an infra-red sensor configured to detect a heat-signature indicative of a pet (para. [0034] discloses an infrared motion detector for monitoring a pets movement, by definition infrared sensors detect heat emitted or reflected from objects and the heat-signature being the appearance of the object through the infrared sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Huffhines as taught by Hoegh such that the sensors comprises an infra-red sensor configured to detect a heat-signature indicative of a pet. Such addition would enhance the invention by providing means necessary for detecting movement of a pet about an area in proximity to a door.

31.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huffhines (US 20160198685 A1) and Noblitt (US 20080036611 A1) as applied to Claim 12 above, and further in view of Hofman et al. (US 20120272902 A1), hereinafter “Hofman”.
32.	Regarding Claim 16, modified Huffhines discloses the pet door system of claim 12.
	Modified Huffhines is silent regarding a treat holder configured to hold treats to be dispensed by the treat dispenser.
	Hofman discloses a milking box (Hofman Abstract and FIG. 3) including a treat holder that configured to hold treats to be dispensed by the treat dispenser (para. [0028] discloses a treat holder 130 holding treats due to controller 200 causing the dispenser to dispense treats).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention modified Huffhines as taught by such that a treat holder that configured to hold treats to be dispensed by the treat dispenser. Such addition would enhance the invention by providing means such that the dispensed treat is located at a designated area so as to allow the pet to easily locate and consume the treat and therefore preventing the treat from becoming wasted. 

33.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huffhines (US 20160198685 A1) and Noblitt (US 20080036611 A1) as applied to Claim 17 above, and further in view of Hill (US 20200245590 A1).
34.	Regarding Claim 18, modified Huffhines discloses the pet door system of claim 17.
Modified Huffhines is silent regarding a remote server having a data store. 
	Hill discloses a pet monitoring device (Abstract and Fig. 1) including a remote serve having a data store (para. [0156] discloses a remote server 110 having a data store 112), wherein the remote server is configured to received and send the transmitted sensor data to the computing device (paras. [0156-0157] discloses transmitted sensor data is received by remote server 110 and sent by the remove server 110 to a computing device 104b).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Huffhines as taught by Hill such that a remote server having a data store, wherein the remote server is configured to received and send the transmitted sensor data to the computing device. Such addition would enhance the invention by providing means such that critical sensor data can be saved on and recalled from a server by a user utilizing any remote device that is capable of accessing the sensor data as such the user is allowed to review the data and enable the pet door system to execute a plurality of commands. 
35.	Regarding Claim 20, modified Huffhines discloses the pet door system of claim 19.
	Modified Huffhines is silent regarding a remote server having a data store.
Hill discloses a pet monitoring device (Abstract and Fig. 1) including a remote serve having a data store (para. [0156] discloses a remote server 110 having a data store 112), wherein the remote server is configured to received and send the transmitted sensor data to the computing device (paras. [0156-0157] discloses transmitted sensor data is received by remote server 110 and sent by the remove server 110 to a computing device 104b).
. 

Response to Amendment
The amendment to the claims filed on 12/11/2020 does not comply with the requirements of 37 CFR 1.121(c) because Claim 17 recited as being “Original” has been amended in line 6.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Appropriate claim designations are required in response to this action.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
With arguments pertaining to Claim 1, the applicant asserts that “Huffhines merely discloses an ingress and egress for an avian housing. Huffhines fails to disclose the use of a microphone. The presently claimed invention allows for two way communication between the audio and visual environment around the door and a remote computing device configured to connect remotely to the pet door system.” It is respectfully submitted that the claims currently require a speaker, an optical sensor, an opening mechanism. The pet door system 100, door 8, speaker 14, optical sensor 22 and opening mechanism is disclosed by Huffhines (US 20160198685 A1) as discussed above while the microphone 122 is disclosed by Noblitt (US 20080036611 A1) which is also discussed above. The functional recitation of limitations in Claim 1 only require the ability to perform:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
 
                        Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
 
                        Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
 
          As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).

	In regards to arguments pertaining to the remainder of the pending claims, the applicant asserts that the prior art of record relied upon for addressing the dependent claims fail to disclose the limitations of independent Claim 1. It is respectfully submitted that Huffhines in view of Noblitt is solely being relied upon for addressing currently amended Claim 1 as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3642